Title: Francis C. Gray to Thomas Jefferson, 24 March 1815
From: Gray, Francis Calley
To: Jefferson, Thomas


          Dear Sir,  Boston 24. March 1815
          On my return to Boston on the 20th instant, I had the honour of receiving your letter of the 4th. for which & for the information it contains I must add new thanks to those which I already owed you. My enquiries on the subject, which you have so kindly and perfectly explained, were more particular, because the word mulatto in the Statutes of Massachusetts received a very singular definition in the Supreme court of the State in the year 1810, a period when the bench was occupied by some of the most distinguished Lawyers, whom our State has ever produced. The question before the Court was whether the offspring of a half-blood & a white is a mulatto within the Statute of marriages passed in 1786. The Court decided that it is not so; & stated it as their “unanimous opinion that a mulatto is a person begotten between a white & a black.” As the Statute recognizes no fourth class, it must be concluded that the person then before the court was considered a white, & by analogy that the offspring of a mulatto & a black is considered a black. The general rule thus laid down by the Court leads to the strange conclusion, that three persons, who have the same proportions of black & white blood, may be, one a white man, one a negro & one a mulatto, as is easily proved by the method you have adopted to explain the mixtures of white & negro blood.
          Let the small letters w. b express the white & black blood, the capitals W. B. the white man & negro, & M the mulatto; And let the varieties of each be denoted by the addition of the Arabic numerals.
          Admitting then that the offspring of a white & black is a mulatto, of a mulatto & white, a white; of a mulatto & black, a black; let the 1st crossing be of a
          
          
            
              pure negro B. and a pure white W. the issue will be M. whose blood is
              w/2 + b/2.
            
            
              the 2d crossing
              of M. & B. the issue will be
              B2. whose blood is
              w/4 + ¾
            
            
              the 3d
              of B2 & W.
              M2
              ⅝ + ⅜
            
            
              the 4th.
              of M2 & B2
              B3
              7w/16 + 9b/16
            
            
              the 5th
              of B3 & W.
              M3
              23w/32 + 9b/32
            
            
              the 6th.
              of M3 & B3
              B4
              37w/64 + 27b/64.
            
          
          A negro the larger portion of whose blood is white—Without tracing the descent from the pure blood, assume B5 a negro whose blood is 5w/32 + 27b/32. A crossing of B5 & W. will produce M4 whose blood is 37w/64 + 27b/64 the same as that of B4.
          In the same manner assume W2 whose blood is 21w/32 + 11b/32. A crossing of W2 & M. will produce W3 whose blood is 37w/64 + 27b/64 the same as that of B4 & M4.
          It follows also from the strict letter of the definition given by the Court that even the offspring of two Mulattoes is not a mulatto. Should the question again arise in this State, it is probable that a different rule would be laid down, but, as in this instance it is peculiarly true that if a definite signification be affixed to the word it is of little importance what that  signification is, it may be expected that this case will be considered an authority as to the point decided, & that no person will be considered a Mulatto within the meaning of our Statutes, who has not more than one fourth of each blood.
          I sincerely reciprocate your congratulations on the peace; it is certainly an immediate & important benefit; though neither the friendship nor hostility of any foreign powers can much affect the prosperity of this country. Its true sources are beyond their reach; they cannot diminish the fertility of the soil, nor stifle the enterprise of its inhabitants. Mr. Corea states that 70.000 persons from the Atlantic States annually cross the Allegany, & there increase with a rapidity almost as disproportionate to ours, as ours is to the slow advances of the European nations. This increase of population has sometimes been expected to lead to the establishment of independent & dissimilar governments in different parts of the country. I hope unreasonably. In the present state of society the tendency of small states to coalesce into great nations is peculiarly strong, & its operation is now evident & extensive even in Europe, where it is counteracted by the diversity of language, institutions & manners; all which form in this country new bonds of connexion. As the population increases, the means of intercourse & the motives to it will multiply, we shall become better acquainted & more closely connected with each other, interwoven by innumerable ramifications, which could be severed only by some great moral convulsion, such as cannot be an object of calculation. The improvement of the roads alone will produce an effect on the character of the nation, which we should almost blush to own owe to such a cause; & perhaps before many years that western country, whose rapid advances have excited the apprehensions & jealousy of the Eastern States, will become the very knot of the Union; its ornament & security. These are high hopes; but there are causes now in operation adequate to their fulfillment, & it is probable that the result will rather exceed than disappoint them. Permit me Sir to present my best wishes & grateful remembrance to your family, & to join with my father in offering you the assurance of the highest respect.
          I have the honour to remain your Most humble & Obed. Servt.Francis C. Gray.
        